         Case 1:21-cv-01161-AWI-JLT Document 4 Filed 08/26/21 Page 1 of 2



1
2
3

4
5
6

7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   STEVE MARVIK,                                    )   Case No.: 1:21-cv-1161 - AWI - JLT
                                                      )
12                  Plaintiff,                        )   ORDER ADOPTING IN FULL THE FINDINGS
                                                      )   AND RECOMMENDATIONS DENYING
13          v.                                        )   PLAINTIFF’S MOTION TO PROCEED IN
                                                      )   FORMA PAUPERIS AND DISMISSING THE
14   THE SCREEN ACTORS GUILD, et al.,                 )   ACTION WITHOUT PREJUDICE
                                                      )
15                  Defendants.                       )   (Doc. 3)
                                                      )
16
17          Steve Marvik seeks to proceed pro se and in forma pauperis in this action against the Screen

18   Actors Guild, all Blacks, former president Barack Obama, the Fox News Network, the Cable News

19   Network, and unidentified “snitches.” (See Doc. 1 at 1-3.) The magistrate judge determined Plaintiff

20   was unable to state a claim upon which relief may be granted and the complaint was frivolous.

21   Therefore, the magistrate judge recommended the motion to proceed in forma pauperis be denied and

22   the complaint be dismissed without leave to amend. (Doc. 3.)

23          Plaintiff was granted fourteen days from the date of service to file any objections to the

24   recommendation of the Magistrate Judge. (Doc. 3 at 5) In addition, Plaintiff was “advised that failure

25   to file objections within the specified time may waive the right to appeal the District Court’s order.”

26   (Id., citing Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991); Wilkerson v. Wheeler, 772 F.3d 834, 834

27   (9th Cir. 2014)) Thus, any objections were to be filed no later than August 23, 2021. To date, no

28   objections have been filed.

                                                          1
         Case 1:21-cv-01161-AWI-JLT Document 4 Filed 08/26/21 Page 2 of 2



1           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Britt v. Simi Valley United

2    School Dist., 708 F.2d 452, 454 (9th Cir. 1983), this Court conducted a de novo review of the case.

3    Having carefully reviewed the matter, the Court finds the Findings and Recommendations are

4    supported by the record and proper analysis.

5           Based upon the foregoing, IT IS HEREBY ORDERED:

6           1.      The Findings and Recommendations dated August 5, 2021 (Doc. 3) are ADOPTED IN

7                   FULL;

8           2.      Plaintiff’s motion to proceed in forma pauperis (Doc. 2) is DENIED;

9           3.      Plaintiff’s complaint is DISMISSED without prejudice; and

10          4.      The Clerk of Court is DIRECTED to close this action, because this Order terminates

11                  the matter in its entirety.

12
13   IT IS SO ORDERED.

14   Dated: August 25, 2021
                                                  SENIOR DISTRICT JUDGE
15
16
17

18
19
20
21

22
23
24

25
26
27
28

                                                       2
